Case 2:18-0\/- 12283- Kl\/l- .]BC Document 4 Filed 10/30/18 Pag e 1 of 1 Pag elD: 30

2018'1025153023

 

AO 440 (Rev. 06/12) Summons in a Civil Action RETURN OF SERV|CE

SERV|CE OFf SUMN[ONS AND COMPLA|NT, PRAYER FOR RELIEF, ClV|L COVER SHEET, EXH|B|TS

EFFECTED (1) BY NlEr GiANFRANcQ iviAucioNE

TthEf PRocEss sERvER
oATE; 10125/2013 11:02:22 Pivi

 

 

CHECK ONE BOX BELOW TO lND|CATE APPROPR|ATE lVlETHOD OF SERV|CE:
Mrved personally upon the defendant

ONLYSll\/lCHAS.COli/l., |NC.. C/O DORON Z. KATZ, AGENT
Place Where served:

559 N|A|TLAND AVENUE TEANECK NJ 07666
[ ] Left copies thereof at the defendants dwelling house or usual place of abode with a person of suitable age and discretion then residing

therein Name of person with whom the summons and complaint were left:
DORON Z. KATZ, AGENT

Re|ationship to defendant PERSON AUTHORlZED TO ACCEPT SERV|CE

Desoription of Persori Accepting Service:

SEX:N| AGE136-50 HE|GHTZS`Q"-G'O" WE|GHT:161-200 LBS. SK|N:WH[TE HA|R:BLACK OTHER:GLASSES

[X] To the best of my knowledge said person Was not engaged in the U.S. l\/lilitary at the time of service

 

 

STATEMENT OF SERVER

TRAVEL$ SERVlCES $ . TOTAL $

 

 

DEC LARAT|ON OF SERVER

l declare under penalty of perjury under the laws of the United States of America that the foregoing information contained in
this Return of Service and Staternent of Server is true and correct

DATE; le rigid 20 § y L.s.

SIGNATURE OF G|ANFRANCO MAUC|ONE
GUARANTEED SUBPOENA SERV!CE, lNC.
2009 MORR|S AVENUE
UNlONl NJ 07083

  

 

\\\""\§hc'
§ ' \\\ O 74
ATToRNEY-. JosEPH A. ouNNE. Eso. §
Pi_AiNTiFF: DA\/io ziiviAND = .
DEFENDANT: oNLYsiMcHAs.coi\/i., iNc_ ;
\/ENUE: oisraicr "'¢,7;<\'
ooci<ET: 2 13 cv 12283 Kivi Jac "a,jz/

CON|N|ENTI ENT|TY’S #9179034886. n H“mm\,.;

 

 

 

